United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3403
                                 ___________

Sherry J. Troupe,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
JoAnne B. Barnhart,1 Acting           *
Commissioner, Social Security         *      [UNPUBLISHED]
Administration,                       *
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: February 20, 2002
                             Filed: April 1, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.




      1
       JoAnne B. Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      Sherry J. Troupe appeals the District Court’s2 order affirming the
Commissioner’s denial of disability insurance benefits. After a careful review of the
record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (standard of
review), we affirm.

       In her May 1995 application Troupe alleged disability since November 1993
from back problems; her insured status expired in March 1999. After a November
1996 hearing, an administrative law judge (ALJ) issued an April 1997 adverse
decision. In May 1998 the Appeals Council declined review after considering records
related to an April 1997 back surgery. The District Court remanded for further
consideration and development of the record, reasoning that the ALJ could not have
considered key medical evidence supporting Troupe’s subjective complaints when
he did not have the records submitted to the Appeals Council. On remand, after a
February 2000 hearing was held and Troupe submitted more records, another ALJ
found that Troupe had the residual functional capacity (RFC) to perform a full range
of sedentary work and thus she was not disabled. The Appeals Council thereafter
denied review, the District Court affirmed, and Troupe appeals.

       Troupe generally contends that the ALJ erred in finding her not credible. We
disagree. In discrediting Troupe’s subjective complaints to the extent alleged, the
ALJ cited Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and noted that the
medical findings and Troupe’s daily activities (as reported in 1996) were inconsistent
with disabling pain; her physicians had not placed on her the level of exertional
limitations she claimed; and following her April 1997 surgery, Troupe had not sought
medical treatment until June 1999 after her insured status had expired. See Dunahoo
v. Apfel, 241 F.3d 1033, 1038 (8th Cir. 2001) (explaining that if ALJ gives good


      2
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-
reason for discrediting claimant, court will defer to ALJ's judgment even if every
Polaski factor is not discussed in depth); Clark v. Shalala, 28 F.3d 828, 830-31 (8th
Cir. 1994) (affirming ALJ's decision where claimant’s failure to seek medical
treatment for pain lent support to view that complaints of pain were exaggerated).
While Troupe suggests that her three back surgeries in themselves established
disabling pain, the record reflects that she worked for a number of years after her
1977 surgery; her neurosurgeon Dr. Arthur released her to work light duty after her
1994 surgery; Dr. Arthur’s May 1997 note after her April 1997 surgery did not
specify why she could not work “in the foreseeable future,” see Holmstrom v.
Massanari, 270 F.3d 715, 721 (8th Cir. 2001) (holding that treating physician’s
opinion deserves no controlling weight when it merely consists of vague and
conclusory statements); and Troupe did not report pain leading to her October 1999
spinal hardware removal until three months after her insured status had expired.

       Troupe also argues that there is not substantial evidence supporting the ALJ’s
conclusion as to her RFC. This argument likewise fails. It was the ALJ’s
responsibility to determine Troupe’s RFC "based on all relevant evidence, including
[Troupe’s] medical records, observations of treating physicians and others, and [her]
own description of [her] limitations." Pearsall, 274 F.3d at 1217. The ALJ properly
discredited Troupe’s subjective complaints. His RFC findings were more limited than
those of Dr. Arthur after Troupe’s 1994 surgery, or of the Social Security
Administration reviewing physician in May 1996; Dr. Arthur’s May 1997 note failed
to specify the nature or expected duration of any work-related limitations, and on
remand Troupe submitted no clarifying opinions from Dr. Arthur, see 20 C.F.R.
§ 404.1505(a) (2001) (medically-determinable disabling impairment must last or be
expected to last more than twelve months); and the record does not reflect any
activity restrictions placed on Troupe by Dr. Arthur following the 1999 hardware
removal (after Troupe’s insured status had expired).

      Accordingly, we affirm.

                                         -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-